Citation Nr: 1708983	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  12-05 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for right foot disorder, to include as secondary to service-connected right knee ACL insufficiency with mild instability.

2. Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to December 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which reopened and denied on the merits claims seeking entitlement to service connection for an eye condition (now claimed as a left eye condition) and for a right foot condition.

In December 2014 the Board reopened these claims and remanded them for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was afforded a VA examination in October 2010, to determine whether he had a left eye disorder.  The examiner noted that the claims file was not available for review.  He found that the best assessment for the Veteran was presbyopia, which was age-related.  However, he also noted that an X-ray revealed a piece of metal in the Veteran's eyelid under the skin level.  He noted that he had no way of determining how it got there.  The Board's December 2014 remand found the examination inadequate because the examiner did not have access to the Veteran's claims file, and therefore did not have the opportunity to familiarize himself with the Veteran's medical history and possibly determine whether the piece of metal in his left eyelid was related to service.

On May 2015 VA examination, in response to the Board's December 2014 remand, the examiner noted that a review of the entire claims file showed that there was no history of an in-service injury to either eye or any rationale for a service connected injury to either eye.  Additionally, the examiner noted that "there is no history documented in the [service treatment records (STRs)] of an event on active duty that explains the foreign metallic appearing body seen in the X-ray view of the left eyelid."  The examiner opined that the metallic object was more likely than not due to a reported broomstick injury that occurred prior to service.  However, September 1980 STRs note treatment for left eye pain, a red spot in the Veteran's left eye, and a lesion on the left side of the lower left eye lid.  The Veteran reported that he hit his left eye on the end of his bed approximately two months prior to the medical visit.  November 1980 STRs note eye irritation, and the impression noted by the ophthalmologist on December 1980 STRs was a small persistent chalizion.  As the May 2015 examiner did not acknowledge or comment on any of this left eye treatment, the opinion did not properly address the facts in the record in accordance with the Board's remand and, as a result, is inadequate for rating purposes.  Therefore, remand for another opinion is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Regarding the Veteran's claim for a right foot disorder, the Veteran was provided with a VA examination in January 2011.  The examiner diagnosed right foot callosities, and opined that it was less likely as not that his right foot disorder was due to, proximately caused by, or aggravated by his service-connected right knee disorder.  The Board found the examination inadequate because the examiner did not provide a rationale with regard to his opinion that the Veteran's service-connected right knee disability, or any associated change in gait, had aggravated his right foot callosities. 

In response to the Board's December 2014 remand, on March 2015 VA examination, the examiner provided an opinion regarding the Veteran's right foot disability.  He diagnosed right great toe callus, hallux valgus, and degenerative joint disease first metatarsophalangeal joint.  The examiner opined that it was less likely than not that the diagnosed right foot disorders had their onset in service or incurred in service.  The examiner also opined that the Veteran's chronic right knee condition less likely than not caused a right foot condition because it was stable, and thus it was less likely that it caused an altered gait in the Veteran.  The examiner also indicated that the Veteran's leg length discrepancy caused altered gait, but was not related to the service-connected right knee condition.  He further opined that the Veteran's foot disorders were less likely than not aggravated by the service-connected right knee condition, giving a similar rationale that altered gait in the Veteran was not related to the service-connected right knee condition and was likely due to leg length discrepancy.  The Board finds these opinions inadequate because the examiner did not provide adequate rationale with regard to whether the Veteran's current right foot disorders had been caused or aggravated by his service-connected right knee disability.  The examiner focused on the effect of the Veteran's altered gait, but did not otherwise comment on whether the Veteran's right knee condition caused or aggravated his right foot disorders.  Additionally, as noted above, the examiner indicated that the Veteran's right knee had been stable.  However, the record reflects that since the March 2015 examination the Veteran underwent a total right knee replacement in October 2016; hence, it appears that there has been a change in condition of the right knee since the March 2015 examination that should be considered.  Therefore, remand for another opinion is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the VA examiner who provided the May 2015 VA eye opinion, to provide an opinion as to whether the Veteran has a current left eye disorder that is related to service.  If the May 2015 VA examiner is not available, provide the claims file to a similarly qualified examiner.  If the reviewing clinician determines that further examination or testing is needed, then such should be undertaken. 

The claims folder and copies of all pertinent records should be made available to the clinician in conjunction with this request.

The reviewing clinician should provide an opinion on the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's left eye disability was caused by or is etiologically related to any incident of active duty, to include treatment received for the left eye in September through December 1980 as shown in the Veteran's STRs?

The examiner must provide rationale for the opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

2.  Return the Veteran's claims file to the VA examiner who provided the March 2015 VA foot opinion, to provide an opinion as to whether the Veteran has a current right foot disorder that is secondary to his service-connected right knee disability.  If the March 2015 VA examiner is not available, provide the claims file to a similarly qualified examiner.  If the reviewing clinician determines that further examination or testing is needed, then such should be undertaken. 

The claims folder and copies of all pertinent records should be made available to the clinician in conjunction with this request.

The reviewing clinician should provide an opinion on the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current right foot disorders have been caused (in whole or in part) by his service-connected right knee disability (including, but not limited to, any gait changes caused by this disability); and

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's current right foot disorders have been aggravated (have undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected right knee disability (including, but not limited to, any gait changes caused by this disability).

In responding to these questions, the examiner is asked to consider and comment on the effect, if any, of the Veteran's right knee replacement in October 2016.

If the Veteran's current right foot disorders have been aggravated by his service-connected right knee disability (including any gait changes caused by this disability), the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide adequate rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




